                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Commodity Futures Trading Commission
                                              Plaintiff,
v.                                                           Case No.: 1:19−cv−05416
                                                             Honorable Andrea R. Wood
Yukom Communications Ltd., et al.
                                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 13, 2020:


         MINUTE entry before the Honorable Andrea R. Wood: Defendant Yakov Cohen's
second unopposed motion for extension of time to respond to Plaintiff's complaint [42] is
granted. The Court sets the following briefing schedule on Defendant Cohen's anticipated
motion to dismiss: Defendant Cohen shall file his motion to dismiss or otherwise respond
to the complaint by 7/31/2020; Plaintiff shall file a response by 8/21/2020, and; Defendant
shall file any reply by 9/4/2020. Telephonic status and motion hearing remains set for
7/14/2020. Mailed notice. (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
